Title: To James Madison from Frederick Jacob Wichelhausen, 2 August 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


2 August 1804, Bremen. “On the 21st. July I had last the honor of addressing you, since which several extraordinary Proceedings have taken place in respect to this city, which I thinck my duty to communicate to you. The General en chief of the French army in the Electorate of Hannover, Marshall Bernadotte brought forward various complaints against the Senate and city of Bremen, and in consequence (the loan to the Hanoverian deputies having likewise been refused again) has taken very serious measures towards the city, the whole boundaries of the territory of Bremen near the Hannoverian dominions are surrounded with French troops, who strictly watch the passages, and do not permit any person to depart from hence except strangers; at the French chancery Certificates are not any more granted, proving the origin of the goods, consequently in this moment nothing can be sent away to the interior part of the country and all commerce ceases; even sundry mails which left the city this morning, have been ordered back by the French; we may consider ourselves nearly in a state of blockade, except that small part of the territory, which adjoins the dukedom of Oldenburg; several lighters with rich cargoes have been arrested in the Weser at Ronnebeck by the French and nothwistanding [sic] all assurances, as well as the documents produced to prove that no English property or goods coming from that country, were on board, they have till now, not been released again, the French declaring, as long the complaints of the General en chief were not done away, all Bremen property would be detained. Amongst the number three lighters laden with Coffee, Sugar and Tea the property of Messrs. Pratt Son & Kintzing in Philadelphia have been arrested likewise, no papers being on board manifesting their neutrality; the thr⟨ee⟩ commercial houses to whom said cargo is consigned, having made application to me, I wrote immediatly to General Rivaud at Ferden, under whose commands those troops stand, on the subject, and received a very satisfactory answer, having not the least doubt they will be released again, two officers having arrived in town to regulate said bussiness. The principal accusations made by Marshall Bernadotte against this city are as follows (in so far I have been able to learn in confidence)

1,That nothwistanding the severe prohibition, English property and goods, had been received here, and exported again under another denomination.

2,That, although a great want of money had been pretended to prevail at Bremen large sums in Letters had (as he was informed) been sent over to England by the way of Hamburg.
3,That they had not shewn that esteem and distinction to the French military and other public persons coming in this city, which were due to them.
4,That several pamphlets, newspapers &c were tolerated in this city which contained the most bare falsehoods against the French government and its high chief.
5,That no hesitation was made in judging publickly without caution and discretion of the French Government, and of persons, who administer the highest offices in it, as also to censure their actions &c &c &c.

“I do not venture to judge how far those accusations are grounded, nevertheless the Senate and citizens seem to be convinced, that they can entirely vindicate and clear themselves of the sundry accusations. However as long this is not arranged, and in my opinion the loan to Hannover not granted, our situation will not be changed. I thought proper to give you this circumstantial information, as I have no doubt the calamities of this city will soon reach the United states, and as other reports might perhaps represent our situation still worse, than it really is. I repeat my assurance, that neutral foreign property especially American (being known to be such) have till now been respected, should however against my expectation the before-mentioned property not be released again, by those officiers, now here to regulate the same, I shall not loose a moment to take all those steps, which may tend to its releasement, and which my character prescribes, and in case of need apply to our Minister at Paris.
“By the envoy of the city of Bremen in London we have received with the last mail the official news, that the English will not further interrupt the navigation over the watts between the Jahde and Weser, which has been notified to Mr. Gröning the Bremen agent, by Lord Harrowby in an official note, wherein he mentiones that all lighters going or coming from the Jahde to the Weser, have full liberty to pass, provided, they are of that discription and have no contraband goods on board.” Will write again in a few days “to inform you of the further proceedings of the French Government towards this city.”
Adds in a postscript: “I am just informed, that the mails are permitted to depart when furnished with passports from General Rivaud.”
